DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed Statement filed on 03/16/2021 has been considered.

Claim Rejections - 35 USC § 103

 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,7 and 8 are rejected under 35 USC 103 as being unpatentable over Dixon et al; (Quantum key distribution with hacking countermeasures and long term field trial -2017 attached) in view of Liu et al; (Decoy-state quantum key distribution with polarized photons over 200 km -2010 attached).

Regarding claim 1, Dixon discloses a quantum information transmitter ;(quantum communication transmitter (Alice), see figure 1) comprising: a light source driver configured to generate a first light source driving signal having;(FPGA for providing the signal to the laser diode (LD) and a second light source driving signal, a light source configured to generate a first light signal having a first average number of photons in response to the first light source driving signal; (a 1550 nm distributed feedback laser (LD) in the transmitter unit producing photon pulses which are subsequently attenuated to contain approximately 0.4 photons per pulse on average, to generate first signal pulses; see section QKD system details and figure 1) and to generate a second light signal having a second average number of photons different from the first average number of photons in response to the second light source driving signal;(a 1550 nm distributed feedback laser (LD) in the transmitter for generating Decoy states by implementing using an intensity modulator (IM) by generating pulses transmitted with a reduced photon flux of 0.1 photons per pulse, see section QKD system details and figure 1) and an optical modulator configured to modulate the first light signal, to generate a target signal and to modulate the second light signal to generate a decoy signal ;(the photon states pass through an asymmetrical Mach-Zehnder interferometer (optical modulator) in the transmitter, one arm of which contains a phase modulator (PM) to encode four discrete phase values (2 basis each with 2 states) onto the photon pulse, see section QKD system details and figure 1). 

However, Dixon does not explicitly disclose a first level, having a second level different from the first level.

In a related field of endeavor, Liu discloses a first level, having a second level different from the first level; (set the intensity of each pulses be among 3 different values: 0, 0.2, 0.6 for vacuum pulse, decoy pulse and signal pulse, see section 3.1 and paragraph 1 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the different intensity level of pulses of Liu with Dixon to provide decoy state quantum communication using polarization encoding and the motivation is to provide long range and secure decoy state quantum communication 

Regarding claim 7, Dixon discloses the quantum information transmitter of claim 1, wherein a wavelength of the first light signal is the same as a wavelength of the second light signal; (a 1550 nm distributed feedback laser (LD) in the transmitter unit producing photon pulses for the signal pulses and the decoy pulses, see section QKD system details and figure 1). 


Regarding claim 8, Dixon discloses the quantum information transmitter of claim 1, wherein the optical modulator includes: an attenuator configured to generate the target signal by reducing an intensity of the encoded first light signal (a 1550 nm distributed feedback laser (LD) in the transmitter unit producing photon pulses which are subsequently attenuated to contain approximately 0.4 photons per pulse on average, to generate first signal pulses; see section QKD system details and figure 1) and to generate the decoy signal by reducing an intensity of the encoded second light signal ;(a 1550 nm distributed feedback laser (LD) in the transmitter for generating Decoy states by implementing using an intensity modulator (IM) by generating pulses transmitted with a reduced photon flux of 0.1 photons per pulse, see section QKD system details and figure 1).

However, Dixon does not explicitly disclose an encoder configured to encode the first light signal and the second light signal by applying an encryption key to the first light signal and the second light signal, respectively.

In a related field of endeavor, Liu discloses an encoder configured to encode the first light signal and the second light signal ;( the implementation of decoy-state quantum key distribution (QKD) over 200 km optical fiber cable through photon polarization encoding, see Abstract) by applying an encryption key to the first light signal and the second light signal, respectively ;( an average final key rate of 15 Hz is obtained, with the help of super-conducting single photon detectors, see section 5, concluding remarks).

Claim 9 is rejected under 35 USC 103 as being unpatentable over Dixon et al; (Quantum key distribution with hacking countermeasures and long term field trial -2017 attached) in view of Liu et al; (Decoy-state quantum key distribution with polarized photons over 200 km -2010 attached) and further in view of Mailloux et al; (Modeling, Simulation, and Performance Analysis of Decoy State Enabled Quantum Key Distribution Systems- 2016 attached).

Regarding claim 9, Dixon discloses the quantum information transmitter of claim 1, wherein, when the first level is greater than the second level, the first average number of photons is greater than the second average number of photons, ,( signal pulses have 0.4 photons (first average number of photons) per pulse and decoy states have 0.1 photons (second average number of photons) per pulse, see section QKD system details and figure 1)  an average number of photons of the target signal is less than the first average number of photons ;(the decoy fractions, photon fluxes, and basis probabilities are all optimized through simulation to produce optimally high secure key rates, see section QKD system details and figure 1) and an average number of photons of the decoy signal is less than the average number of photons of the target signal and the second average number of photons;( the decoy fractions, photon fluxes, and basis probabilities are all optimized through simulation to produce optimally high secure key rates, see section QKD system details and figure 1) and 

However, the combination of Dixon and Liu does not explicitly disclose wherein, when the first level is less than the second level, the first average number of photons is less than the second average number of photons, the average number of photons of the decoy signal is less than the second average number of photons, and the average number of photons of the target signal is less than the average number of photons of the decoy signal and the first average number of photons.


In a related field of endeavor, Mailloux discloses wherein, when the first level is less than the second level, the first average number of photons is less than the second average number of photons,(signal and decoy states have mean photon number (MPN) having value which can be changed to multiple values depending upon the required key rate and propagation distance, see table 4) the average number of photons of the decoy signal is less than the second average number of photons, and the average number of photons of the target signal is less than the average number of photons of the decoy signal and the first average number of photons, (signal and decoy states have mean photon number (MPN) having value which can be changed to multiple values depending upon the required key rate and propagation distance, see table 4). 

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the controllable mean photon number of Mailloux with Dixon and Liu to provide variable number of signal states and decoy states and the motivation is to provide increased transmission distance and secured key rate. 


Claims 12,16 and 17 are rejected under 35 USC 103 as being unpatentable over Dixon et al; (Quantum key distribution with hacking countermeasures and long term field trial -2017 attached) in view of Mailloux et al; (Modeling, Simulation, and Performance Analysis of Decoy State Enabled Quantum Key Distribution Systems- 2016 attached).

Regarding claim 12, Dixon discloses a quantum communication system ;(quantum communication transmitter and receiver (Alice and Bob), see figure 1) comprising: a quantum information transmitter including a light source configured to generate a first light signal having a first average number of photons (a 1550 nm distributed feedback laser (LD) in the transmitter unit producing photon pulses which are subsequently attenuated to contain approximately 0.4 photons per pulse on average, to generate first signal pulses; see section QKD system details and figure 1) and a second light signal having a second average number of photons different from the first average number of photons; (a 1550 nm distributed feedback laser (LD) in the transmitter for generating Decoy states by implementing using an intensity modulator (IM) by generating pulses transmitted with a reduced photon flux of 0.1 photons per pulse, see section QKD system details and figure 1)  and an optical modulator configured to generate a target signal, based on the first light signal and to generate a decoy signal, based on the second light signal; ;(the photon states pass through an asymmetrical Mach-Zehnder interferometer (optical modulator) in the transmitter, one arm of which contains a phase modulator (PM) to encode four discrete phase values (2 basis each with 2 states) onto the photon pulse, see section QKD system details and figure 1), and a quantum information receiver configured to receive the target signal and the decoy signal from the quantum information transmitter through;( single photon detection is performed using InGaAs avalanche photodiodes (APDs) in the quantum communication receiver, see section QKD system details and figure 1).

However, Dixon does not explicitly disclose a quantum channel.

In a related field of endeavor, Mailloux discloses a quantum channel; (the quantum information is sent between Alice (transmitter) and Bob (receiver), see figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the quantum channel of Mailloux with Dixon to provide a quantum communication between the transmitter and receiver and the motivation is to provide secure communication between the transmitter and receiver.

Regarding claim 16, Dixon discloses the quantum communication system of claim 12, wherein the optical modulator generates and wherein the optical modulator reduces the intensity of the first light signal and the intensity of the second light signal under the same attenuation condition ;(the photon states pass through an asymmetrical Mach-Zehnder interferometer (optical modulator) in the transmitter for providing the intensity modulation and the further intensity modulated signal with 0.4 photons per pulse or 0.1 photons per pulse passes through the same attenuator (A), see section QKD system details and figure 1)


However, Dixon does not explicitly disclose the target signal having a third average number of photons less than the first average number of photons by reducing an intensity of the first light signal, and generates the decoy signal having a fourth average number of photons that is less than the second average number of photons and different from the third average number of photons by reducing an intensity of the second light signal.

In a related field of endeavor, Mailloux discloses the target signal having a third average number of photons less than the first average number of photons by reducing an intensity of the first light signal, (an electronically controlled Variable Optical Attenuator (VOA) used to control the MPN of each signal, decoy, and vacuum pulse, see page 11 and paragraph 1)  and generates the decoy signal having a fourth average number of photons that is less than the second average number of photons and different from the third average number of photons by reducing an intensity of the second light signal; ,(signal and decoy states have mean photon number (MPN) having value which can be changed to multiple values depending upon the required key rate and propagation distance, see table 4)

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the controllable mean photon number of Mailloux with Dixon to provide variable number of signal states and decoy states and the motivation is to provide increased transmission distance and secured key rate. 


Regarding claim 17, Dixon discloses the quantum communication system of claim 12, wherein the quantum information receiver determines a photon number splitting attack, based on an average number of photons of the received target signal and an average number of photons of the received decoy signal; (photon number splitting attacks is controlled using decoy states, and 3 intensities levels (signal μ ≈ 0.4, decoy μ ≈ 0.1 and vacuum μ ≈ 0.0007 photons/pulse), see page 2, section Implementation security).

Claim 13 is rejected under 35 USC 103 as being unpatentable over Dixon et al; (Quantum key distribution with hacking countermeasures and long term field trial -2017 attached) in view of Mailloux et al; (Modeling, Simulation, and Performance Analysis of Decoy State Enabled Quantum Key Distribution Systems- 2016 attached) and further in  view of Liu et al; (Decoy-state quantum key distribution with polarized photons over 200 km -2010 attached)

Regarding claim 13, Dixon discloses the quantum communication system of claim 12, wherein the quantum information transmitter further includes a light source driver ;(FPGA for providing the signal to the laser diode (LD) in quantum transmitter (Alice), see figure 1) configured to output a first light source driving signal having and to output a second light source driving signal to the light source, and wherein the light source generates the first light signal, (a 1550 nm distributed feedback laser (LD) in the transmitter unit producing photon pulses which are subsequently attenuated to contain approximately 0.4 photons per pulse on average, to generate first signal pulses; see section QKD system details and figure 1) and generates the second light signal;(a 1550 nm distributed feedback laser (LD) in the transmitter for generating Decoy states by implementing using an intensity modulator (IM) by generating pulses transmitted with a reduced photon flux of 0.1 photons per pulse, see section QKD system details and figure 1).

However, the combination of Dixon and Mailloux does not explicitly disclose a first level to the light source, having a second level different from the first level, based on the first level of the first light source driving signal, based on the second level of the second light source driving signal.

In a related field of endeavor, Liu discloses a first level to the light source, having a second level different from the first level, based on the first level of the first light source driving signal, based on the second level of the second light source driving signal; ; (set the intensity of each pulses be among 3 different values: 0, 0.2, 0.6 for vacuum pulse, decoy pulse and signal pulse, see section 3.1 and paragraph 1 and figure 1).

Thus, it would be obvious for one of the ordinary skilled in the art before the effective filing date of the invention to combine the different intensity level of pulses of Liu with Dixon to provide decoy state quantum communication using polarization encoding and the motivation is to provide long range and secure decoy state quantum communication 


Allowable Subject Matter
3.Claims 18-20 are allowed.

4. The following is an Examiner’s reason for allowance.

5. Regarding claim 18, the closest prior art is Dixon et al; Dixon et al; (Quantum key distribution with hacking countermeasures and long term field trial -2017 attached). Regarding claim 18, Dixon discloses an operating method of a quantum information transmitter ;(quantum communication transmitter (Alice), see figure 1;(Equivalent to Applicant’s figure 1) comprising: generating a first light signal, based on the first light source driving signal; generating a target signal by modulating the first light signal (a 1550 nm distributed feedback laser (LD) in the transmitter unit producing photon pulses which are subsequently attenuated to contain approximately 0.4 photons per pulse on average, to generate first signal pulses; see section QKD system details and figure 1 ;(Equivalent to Applicant’s figure 1) generating a second light signal having an average number of photons different from that of the first light signal, based on the second light source driving signal; and generating a decoy signal having an average number of photons different from that of the target signal by modulating the second light signal; (a 1550 nm distributed feedback laser (LD) in the transmitter for generating Decoy states by implementing using an intensity modulator (IM) by generating pulses transmitted with a reduced photon flux of 0.1 photons per pulse, see section QKD system details and figure 1;(Equivalent to Applicant’s figure 1)  

However regarding claim 18, the prior art of record fails to disclose outputting a first electrical signal to a first input terminal of a differential amplifier; outputting a second electrical signal to a second input terminal of the differential amplifier; generating a first light source driving signal having a first level by amplifying a difference between the first electrical signal and a reference voltage; generating a second light source driving signal having a second level by amplifying a difference between the second electrical signal and the reference voltage.


Claims 2,3,4,5,6,10,11,14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

6. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below

a. LI et al; (WO 2019/100694A1) quantum communication with modulating quantum key on to the optical signal and splitter splitting the modulated input optical signal into first sub-modulated and second sub-modulated signal; see figure 2.

b. Jiang et al; (CN 104104502A) discloses quantum key distribution with D/A converter with parameters set up for signal state and the decoy state, see figure 3.

c. Gaidash et al; (Revealing of photon-number splitting attack on quantum key distribution system by photon-number resolving devices – 2015 attached) discloses preventing photon-number splitting attack on quantum key distribution system by monitoring photon number statistics after detection, see Abstract

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636